Citation Nr: 0924866	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

REMAND

The Veteran had active military service from August 1980 to 
May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

In an April 2005 statement the Veteran reported that he was 
involved in a vehicle accident during which he pinned another 
Marine between a vehicle and a wall.  He stated that he has 
recurring dreams of the incident.  During the hearing, he 
reported that this incident occurred in June or July of 1981 
and that he was punished as a result of the incident.  On 
remand, the Veteran's entire military personnel records and 
any investigative records should be requested.  

During his April 2009 Board hearing the Veteran testified 
that he was picked on, abused, laughed at, and had extra 
physical training while at boot camp because the drill 
instructor did not like his accent.  He also testified that 
as he was operating a heavy vehicle he pinned a sergeant 
against another vehicle.  He stated that he received the 
captain's mast because of the truck accident.  He testified 
that he was cleaning the squad bay and he was hit in the eye 
and he went to sick bay and got drops for his eyes.  The 
corresponding service treatment record notes that he hit 
himself in the eye.  He stated that he started self 
medicating with alcohol and drugs because of these 
incidences.

VA medical records show a diagnosis of schizophrenia, 
paranoid type, and panic disorder in February 2002, anxiety 
disorder with auditory hallucinations in July 2002, 
schizoaffective schizophrenia in April 2005.  

A physician's questionnaire dated in February 2003 was filled 
out and signed by the Veteran's physician.  The physician 
found the Veteran to be unable to work and stated that he 
showed social impairment.  He noted that the Veteran could be 
very agitated, paranoid, and not focused in a realistic 
manner.  He had trouble comprehending complex demands and 
became overwhelmed.  He had poor judgment, lack of 
motivation, and could be distracted by his moods.  The 
Veteran had impaired thinking and suicidal and homicidal 
ideations.  He had depression and anxiety and fear of being 
alone.  He also had poor impulse control, irrational thinking 
about being violent, and did not do well with change in 
situations.  The Veteran had persistent depressed/euphoric 
mood changes.  The physician noted that he would hear voices, 
become suicidal and homicidal, and see himself in grandiose 
ways.

A buddy statement dated in August 2007 corroborated the 
Veteran's statements that a drill instructor was physically 
and verbally abusive to him.  A statement from a friend, 
C.B. indicated that the Veteran was reclusive after service 
and did not communicate verbally.  A statement from P.S. 
dated in March 2008 indicated that the Veteran no longer 
participated in sports or any social activities after 
service and that he was selfish, self-centered, withdrawn 
and negative.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  The Veteran should be accorded a VA 
examination to address the etiology of any psychiatric 
conditions present.  38 C.F.R. § 3.327. 

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
November 13, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
New York VAMC dating from November 13, 
2008, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Request through the appropriate 
channels any military investigation 
records concerning the incident that 
occurred in June or July of 1981, 
wherein the Veteran, while he was 
assigned to the 8th Motor Transport, 
pinned another soldier between the 
vehicle the Veteran was driving and a 
wall.  

3.  Request the Veteran's complete 
official military personnel file.  

4.  Once the above steps have been 
completed, schedule the Veteran for an 
examination with regard to his claim 
for service connection for PTSD, to 
include any other acquired psychiatric 
condition.  With regard to evaluation 
for PTSD, the RO is to inform the 
examiner that only the stressor(s) 
which have been verified may be used as 
a basis for a diagnosis of PTSD.  The 
examiner should be informed of those 
stressors that have been corroborated, 
to include the boot camp stressors that 
were corroborated by a service buddy.  
The examiner should specify whether it 
is at least as likely as not that there 
is a link between current PTSD, if 
diagnosed, and one or more of the 
corroborated in-service stressors.  

If any other psychiatric condition is 
diagnosed, the examination should opine 
as to whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that a current psychiatric 
disability, other than PTSD, is related 
to service.  

The examiner should also reconcile the 
diagnosis or diagnoses provided on the 
VA examination with the diagnoses of 
record: anxiety disorder with auditory 
hallucinations; schizophrenia, paranoid 
type; panic disorder; and 
schizoaffective schizophrenia.  The 
examiner's attention is also directed 
to lay statements from friends of the 
Veteran, C.B. and P.S., who described 
changes in the Veteran after discharge 
from service.  A complete rationale for 
the examiner's opinion must be 
provided.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

5.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




